NO. 07-06-0404-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    MARCH 8, 2007

                         ______________________________


                     DANIEL DOMINIQUE JAQUEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 53,032-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Following a plea of not guilty, Appellant, Daniel Dominique Jaquez, was convicted

by a jury of burglary of a habitation. Punishment was assessed at sixty years confinement.

The clerk’s record and reporter’s record have both been filed. Initially, Appellant’s brief

was due on December 6, 2006. Following a notice dated December 20, 2006, from the
Clerk of this Court, advising Appellant’s counsel, Joe Marr Wilson, that Appellant’s brief

had not been filed, counsel requested, and was granted, an extension of time in which to

file the brief to January 31, 2007. The brief was not filed and a second notice from the

Clerk of this Court dated February 9, 2007, notified counsel that unless the brief was filed

by February 20, 2007, this appeal would be abated and the cause remanded to the trial

court for further proceedings. Counsel has not responded to that notice nor has the brief

been filed.


       Therefore, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following:


       1.     whether Appellant desires to prosecute this appeal;
       2.     why Appellant’s counsel, Joe Marr Wilson, has failed to file a brief;
       3.     whether Appellant has been denied effective assistance of counsel;
       4.     whether Appellant’s counsel, Joe Marr Wilson, should be removed; and
       5.     whether Appellant is indigent and entitled to court-appointed counsel.


       Should the trial court determine that Appellant does want to continue the appeal,

that present counsel should be removed, and that Appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent Appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

                                             2
        The trial court shall cause its finding and recommendations, together with any orders

it may enter regarding the aforementioned issues, to be included in a supplemental clerk's

record. Furthermore, the trial court shall cause a supplemental reporter’s record of any

proceedings to be prepared. The supplemental clerk’s record and supplemental reporter’s

record, if any, shall be filed with the Clerk of this Court on or before Monday, April 16,

2007.


        It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3